Citation Nr: 1228732
Decision Date: 08/22/12	Archive Date: 12/20/12

DOCKET NO. 08-39 538	)        DATE AUG 22 2012

On appeal from the Department of Veterans Affairs Regional Office in Montgomery, Alabama

THE ISSUES

1. Entitlement to service connection for carpal tunnel syndrome, claimed as secondary to service-connected diabetes mellitus.

2. Entitlement to service connection for left knee disability, claimed as patella tendonitis.

3. Entitlement to service connection for a back disability, claimed as secondary to a left knee disability.

4. Entitlement to service connection for deviated nasal septum.

REPRESENTATION

Appellant represented by:   Disabled American Veterans

ATTORNEY FOR THE BOARD 

A. Shawkey, Counsel

INTRODUCTION

The Veteran served on active duty from May 1978 to May 1999. Prior service has been indicated.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

The record shows that the Veteran initiated an appeal in September 2010 of the RO's August 2010 denial of the claims for service connection for peripheral neuropathy of the upper and lower extremities, claimed as secondary to his service-connected diabetes mellitus. However, the RO subsequently granted these claims in July 2011. As this is considered a full grant of the benefits sought with respect to these claims, they are no longer in appellate status. See AB v. Brown, 6 Vet. App. 35 (1993).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC. VA will notify the appellant if further action is required.

REMAND

Bilateral Carpal Tunnel Syndrome

Review of the claims file indicates that the Veteran perfected an appeal as to the issue of entitlement to service connection for bilateral carpal tunnel syndrome, claimed as secondary to service-connected diabetes mellitus, in December 2008. Subsequently, in a July 2011 rating decision, the RO granted service connection for

-2-

peripheral neuropathy of the right and left upper extremities, as related to diabetes mellitus. It is presently unclear from the record whether the Veteran's claimed bilateral carpal tunnel syndrome is a disability separate and distinct from peripheral neuropathy of the right and left upper extremities, or whether it is part and parcel of the same disability. The most recent medical opinion addressing this issue is an opinion rendered by a VA peripheral nerve examiner in October 2011 who opined that the "claimed condition", which he diagnosed as bilateral carpal tunnel syndrome, was at least as likely as not caused by the Veteran's service-connected diabetes mellitus. However, he went on to state that the Veteran was already service connected for each extremity for inflammation of the median nerve, which was carpal tunnel syndrome, and he agreed with a previous VA examiner's August 2010 opinion linking peripheral neuropathy to the Veteran's diabetes mellitus. Thus, clarification of this matter by way of a new medical opinion is required. 38 U.S.C.A. § 5103A(d). The Board further notes that the Veteran was never provided with notice of the October 2011 VA examination report as the last supplemental statement of the case in this matter was issued in July 2011. See 38C.F.R. § 19.31.

Left Knee and Back Disabilities

The Veteran attributes his left knee disability to knee injuries he sustained playing football as a cadet at the Air Force Academy. In this regard, an August 1977 pre-service examination report notes that the Veteran's report of swollen joints referred to knee injuries in high school, football injuries, which were treated and resolved with no problems since. Findings at that time revealed no weakness, deformity or limitation of motion of the bilateral knees. With that said, the Veteran's service treatment records show that he noted on Reports of Medical History dated in January 1980 and May 1982 that he experienced pain in his knees with exercise which was not disabling and did not involve treatment.

The Veteran reported per his March 2008 Notice of Disagreement and December 2008 substantive appeal that he had continuous complaints of knee pain in service and that the pain has continued to this day. Postservice treatment records reflect a

-3-

diagnosis of left patella tendonitis in July 2004, recurrent left knee pain in August 2006, and iliotibial band tendonitis, left knee, in May 2007.

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA must provide an examination when there is competent evidence of persistent or recurrent symptoms of a disability that may be associated with an in-service event, injury, or disease, but there is insufficient information to make a decision on the claim. 38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006). A veteran's report of continuity of symptomatology can satisfy the requirement for evidence that the claimed disability may be related to service, and the threshold for finding that the symptoms of a disability may be associated with service is low. McLendon, 20 Vet. App. at 83; Locklear v. Nicholson, 20 Vet. App. 410, 419 (2006). In light of the VCAA and facts of this case, the Veteran should be afforded a VA examination that addresses the etiology of his left knee disability. 38 U.S.C.A. §5103A(d).

In addition, an alternative theory of entitlement for the service connection claim for a left knee disability has been raised by the record on a secondary basis. That is, whether the Veteran has a left knee disability that is secondary to his service-connected exostosis of distal 1/3 femur, right.  In this regard, the Veteran reported at a VA examination in December 2007 that his right leg feels unstable at times due to his service-connected right leg disability and he tends to bear weight on the left knee. Findings revealed that the Veteran had an antalgic gait and favored the left leg. Consequently, a remand is required for consideration and development of this claim on a secondary basis, to include by aggravation. 38 C.F.R. § 3.310; see also Roebuck v. Nicholson, 20 Vet. App. 307, 313 (2006); Robinson v. Peake, 21 Vet. App. 545, 550-51 (2008).

With respect to the Veteran's back disability, the Veteran attributes this disability to his left knee disability by asserting that he has had to overcompensate for the left knee. Accordingly, this back disability claim is inextricably intertwined with the claim for service connection for a left knee disability and must be deferred at this time. See Harris v. Derwinski, 1 Vet. App. 180 (1991) (when a determination on one issue could have a significant impact on the outcome of another issue, such

-4-

issues are inextricably intertwined, and VA is required to decide those issues together).

Deviated Nasal Septum

Similar to his claim for service connection for a left knee disability, the Veteran asserts that his deviated septum is the result of playing football and other sports at the Air Force Academy. He contends that he received numerous blows to the face and nose while participating in sports. Moreover, the Veteran's service treatment records show a myriad of clinic visits and treatment for nasal-related symptoms to include nasal congestion, upper respiratory infections, and sinusitis. Postervice records show that the Veteran underwent a Septoplasty in August 2007 and was noted at that time to have a long-term history of nasal obstruction secondary to trauma which had not been responsive to medications.

Due to the longstanding history of the Veteran's nasal problems which date back to service, and considering that the threshold is low when considering whether there is an indication that a disability or persistent or recurring symptoms of a disability may be associated with the Veteran's service, the Veteran should be afforded a VA examination for a medical nexus opinion. The Board further notes that since the Veteran's septoplasty in August 2007, the record is scant with treatment for or diagnoses of nasal-related problems. However, the Court has held that the presence of a chronic disability at any time during the claim process can justify a grant of service connection, even where the most recent diagnosis is negative. McClain v. Nicholson, 21 Vet. App. 319 (2007).

The Veteran has reported service at the Air Force Academy. It is not clear that this service has been recognized.

Accordingly, the case is REMANDED for the following action:

1. Attempt to verify dates of Air Force Academy service. If verified, attempt to verify participation on the football

-5-

and rugby teams. Also, the AOJ should obtain any outstanding records from this period of service.

2.	Obtain a VA neurological opinion, based on the
examiner's review of the Veteran's claims file, as to
whether the Veteran's carpal tunnel syndrome is a
disability separate and distinct from his service-connected peripheral neuropathy of the right and left upper extremities, or whether it is part and parcel of the same disability. The opinion should include rational and a discussion of the nerves involved.

If the examiner determines that the carpal tunnel syndrome is a disability separate and distinct from the Veteran's peripheral neuropathy of the upper right and left extremities, he or she should opine as to whether it is at least as likely as not (i.e., a probability of 50 percent or greater), that the bilateral carpal tunnel syndrome is related to service, or is proximately due to or the result of the Veteran's service-connected diabetes mellitus (see 38 C.F.R. § 3.310(a) (2011)), or aggravated (i.e., worsened beyond its natural progression) by the diabetes mellitus. The examiner should include his or her rational for this opinion.

3.	Schedule the Veteran for a VA examination by an
appropriate VA examiner to determine whether a left knee disability is related to service or to service-connected exostosis of distal 1/3 femur, right. The claims folder must be made available to the examiner and clinical findings should be reported in detail.

The examiner should state specifically whether it is at least as likely as not (i.e., a probability of 50 percent or 

-6-

greater), that a left knee disability is related to service, or is proximately due to or the result of the Veteran's service-connected right leg disability (see 38 C.F.R. § 3.310(a) (2011)), or aggravated (i.e., worsened beyond its natural progression) by the right leg disability. The examiner should include his or her rational for the opinion.

4. Schedule the Veteran for a VA examination by an appropriate VA examiner to determine whether the Veteran's deviated nasal septum is related to service. The claims folder must be made available to the examiner and clinical findings should be reported in detail. The examiner should state specifically whether it is at least as likely as not (i.e., a probability of 50 percent or greater), that the deviated nasal septum disability is related to service. The examiner should include his or her rational for the opinion.

5. Then, readjudicate the claims that have been remanded, including consideration of the claim for service a left knee disability on a secondary basis, and including the claim for entitlement to service connection for a back disability, claimed as secondary to a left knee disability.

If upon completion of the above action any benefit sought remains denied, the case should be returned to the Board after compliance with requisite appellate procedures.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

-7-

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).

H. N. SCHWARTZ 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2011).

-8-



